Citation Nr: 1335197	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder of the bilateral feet, claimed as athlete's foot.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on verified active duty from January 1981 to November 1983.  He also had additional service in the Army Reserve, reportedly between May 1985 and November 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral shin disabilities, claimed as shin splints.  By this decision, the RO also denied service connection for a skin disorder of the bilateral feet, claimed as athlete's foot.  

In November 2012, the Board remanded the issues of entitlement to service connection for bilateral shin disabilities, claimed as shin splints, and entitlement to service connection for a skin disorder of the bilateral feet, claimed as athlete's foot, for further development.  

A May 2015 RO decision granted service connection and a 10 percent rating for a right shin splints, and granted service connection and a 10 percent rating for left shin splints, both effective April 2, 2008.  Therefore, the issue of entitlement to to service connection for bilateral shin disabilities, claimed as shin splints, is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in November 2012, partly to schedule the Veteran for a VA skin diseases examination.  The examiner was to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that any currently diagnosed skin disorders of the feet had their onset during Veteran's active service or were related to any in-service disease, event, or injury.  

In the November 2012 remand, the Board specifically indicated that the examiner must address the Veteran's assertions that he had in-service problems with (bilateral) athlete's foot and that these problems have been ongoing.  

Pursuant to the November 2012 remand, the Veteran was afforded a VA skin diseases examination in January 2013.  There was a notation that the Veteran's claim file was reviewed.  The Veteran reported that he had continued flare-ups of (bilateral) athlete's foot and that he treated the condition with over-the-counter medication.  The diagnosis was history of tinea pedis, athlete's foot.  The examiner reported that the Veteran had tinea pedis that covered a total body area of less than 5 percent.  The examiner indicated that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that a claimed athlete's foot condition was not corroborated as having occurred during the Veteran's active service.  The examiner reported that there was no evidence in the Veteran's claim file, or in his VA treatment records, of a diagnosis of athlete's foot.  

The examiner did not specifically discuss the Veteran's reports that he had in-service problems with (bilateral) athlete's foot and that he had ongoing problems with (bilateral) athlete's foot since service, as indicated pursuant to the November 2012 Baord remand.  In his April 2008 Application for Compensation and/or Pension, the Veteran reported that his bilateral athlete's foot began in June 1997.  However, in his May 2009 VA Form 9, the Veteran specifically indicated that he developed (bilateral) athlete's foot as a result of wearing boots on a continuous basis while on active duty and that the condition had been ongoing.  The Veteran is competent to report having problems with athlete's foot in both feet during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The January 2013 VA skin diseases examination report, with the examiner's opinion, did not fulfill the November 2012 remand instructions, and the Board has no choice but to again remand this claim for a compliant opinion.  

Prior to obtaining an additional addendum opinion, VA must obtain any outstanding records of pertinent treatment.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for skin problems of the bilateral feet, to include athlete's foot, since December 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him that he may obtain and submit those records.  

2.  Make arrangements for the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) to be forwarded to the examiner who conducted the January 2013VA skin diseases examination for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner is to diagnose all current skin disorders of the Veteran's right and left feet, to include athlete's foot.  

Based on a review of historical records and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed skin disorders of the Veteran's right and left feet, to include athlete's foot, are related to and/or had their onset during the Veteran's periods of service.  

The examiner must also specifically acknowledge and discuss the Veteran's reports of problems with (bilateral) athlete's foot during his verified period of active duty from January 1981 to November 1983, and since his period of active duty.  The examiner is specifically informed that in his April 2008 Application for Compensation and/or Pension, the Veteran reported that his bilateral athlete's foot began in June 1997.  However, in his May 2009 VA Form 9, the Veteran specifically indicated that he developed (bilateral) athlete's foot as a result of wearing boots on a continuous basis while on active duty and that the condition had been ongoing.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

In the event that the prior examiner is not available, the claim folder must be reviewed by another examiner to provide the requested opinions.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


